 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8
 9                                UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11                                                 ***
12   NATIONSTAR MORTGAGE LLC,                        )
                                                     )
13                                        Plaintiff, )
                                                     )     Case No. 2:17-cv-00713-JAD-NJK
14   vs.                                             )
                                                     )
15   THUNDER PROPERTIES, INC.,                       )
                                                     )
16                                       Defendant. )
                                                     )
17
                        STIPULATION AND ORDER TO EXTEND TIME TO
18                     RESPOND TO MOTION FOR SUMMARY JUDGMENT
                                      (Second Request)
19
            COMES NOW, Defendant, THUNDER PROPERTIES, INC., and Plaintiff,
20
     NATIONSTAR MORTGAGE LLC, by and through their undersigned counsel, and hereby
21
     stipulate and agree as follows:
22
            1.      On December 10, 2019, Plaintiff filed a Motion for Summary Judgment herein
23
                    [ECF #39].
24
            2.      On December 30, 2019, the parties submitted a stipulation to extend the time to
25
                    respond to the Motion for Summary Judgment until January 15, 2020. [ECF #40].
26
                    Said stipulation was approved by the court on December 31, 2019. [ECF #41].
27
            3.      Defendant’s counsel has been required to devote time and attention to numerous
28
                                               Page 1 of 3                                   3433 Skyline
 1                other pending legal matters since the filing of the Motion for Summary Judgment

 2                which have detracted from the time available prepare a response.

 3         4.     Based upon the foregoing, Defendant has requested and shall be granted an

 4                additional extension of time until January 22, 2020, in which to respond to the

 5                Plaintiff’s Motion for Summary Judgment.

 6         5.     This Stipulation is made in good faith and not for purpose of delay.

 7         Dated this       15th      day of January, 2020.

 8   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                               AKERMAN LLP
 9
10
     /s/ Timothy E. Rhoda                            /s/ Donna M. Wittig
11   TIMOTHY E. RHODA, ESQ.                          DONNA M. WITTIG, ESQ.
     Nevada Bar No. 7878                             Nevada Bar No. 11015
12   9120 West Post Road, Suite 100                  1635 Village Center Cir., Suite 200
     Las Vegas, Nevada 89148                         Las Vegas, NV 89134
13   (702) 254-7775                                  702-634-5000
     croteaulaw@croteaulaw.com                       702-380-8572 (fax)
14   Attorney for Defendant                          donna.wittig@akerman.com
     Thunder Properties, Inc.                        Attorney for Plaintiff
15                                                   Nationstar Mortgage, LLC

16
17                                              IT IS SO ORDERED.

18
                                                By:
                                                ______________________________
19                                              UNITED Judge, U.S. District
                                                         STATES    DISTRICT CourtJUDGE
                                                Dated: January 16, 2020.
20
                                                Dated:
21
22
23
24
25
26
27
28
                                              Page 2 of 3                                   3433 Skyline
